Citation Nr: 1128973	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-31 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Acting Veterans Law Judge in October 2009.

This matter was previously before the Board in March 2010, when it was remanded for additional development.  As discussed in more detail below, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.

The Board's March 2010 decision also dismissed the issue of entitlement to an increased disability rating for posttraumatic stress disorder, an issue that the Veteran withdrew, and that issue is therefore no longer in appellate status.

The Board notes that the RO's October 2005 rating decision already partially granted the Veteran's claim: his previously noncompensably rated duodenal ulcer disability was assigned an increased rating of 10 percent effective from the date the Veteran filed the claim (June 16, 2005).  The Board must consider whether any additional increased rating may be for assignment for any time during the period on appeal.  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

To ensure complete consideration of the full scope of the Veteran's appeal, the Board's decision in this case considers both (1) whether any rating in excess of 10 percent is warranted for the ulcer disability, and also considers (2) whether any increase in the severity of the disability was factually ascertainable during the one year period for consideration prior to the date of the Veteran's claim.


FINDINGS OF FACT

1.  No increase in the severity of the ulcer pathology was factually ascertainable during the one year period prior to the Veteran's June 16, 2005 claim.

2.  The Veteran's duodenal ulcer is not manifested by moderate disability with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, nor with continuous moderate manifestations, anemia, weight loss, or recurrent incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a duodenal ulcer have not been met, nor have the criteria for any assignment of separate or increased disability ratings for the disability been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought, including in letters dated in July 2005, April 2006, and March 2010.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the August 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in April 2006 and March 2010 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

Additionally, the elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the October 2009 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.

In March 2010, this matter was remanded to allow relevant treatment records to be obtained.  A letter issued to the Veteran in March 2010 complied with the remand's directive concerning notice and specifically concerning soliciting information to enable VA to obtain any additional evidence pertaining to the claim.  The claims-file reflects that the Veteran did not reply to this letter.  Nevertheless, an updated set of the Veteran's VA treatment records were added to the claims-file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has been afforded VA examinations to evaluate his disability and the pertinent medical questions central to this appeal.  All pertinent VA examination reports are of record, including the August 2005 and April 2009 VA examination reports addressing the issue on appeal.  The Board notes that the VA examination reports contain sufficient clinical findings and informed competent medical discussion of the symptoms and severity of disability at the time of each examination to provide probative medical evidence adequately addressing the issue decided below.

The Board observes that a July 2011 written statement from the Veteran's representative contends that another remand is necessary at this time to provide the Veteran with a new VA examination.  In this regard, the Veteran's representative suggests that the Veteran's testimony at the October 2009 Board hearing presented contentions of increased severity of disability since the Veteran's most recent prior VA examination.  The Board acknowledges that VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  However, the Board's March 2010 remand (with consideration of the October 2009 Board hearing) did not include a new VA examination as part of the directed additional development.  The Board finds that the Veteran's testimony, including at the October 2009 Board hearing, has not specifically asserted any particular identifiable alleged increase in severity since the most recent prior VA examination report that would warrant another new VA examination in this appeal.

At the hearing, the Veteran contended that his ulcer symptoms had worsened in the time since he was "originally rated," and during questioning stated that his symptoms had worsened since the more remote August 2005 VA examination.  When discussion at the hearing turned to the topic of whether the Veteran had any new manifestations of ulcer pathology since his more recent VA examination that may warrant a new VA examination, the Veteran's representative interjected to clarify that the most recent VA examination was only a few months prior to the hearing (in April 2009).  The Veteran's representative then pointed to the recent VA examination report as evidence that the ulcer symptoms had grown progressively worse since their original onset.  This discussion concluded without the Veteran or his representative indicating that any new manifestations or severity presented a need for a new VA examination.  The Veteran did testify that he had recently changed medications used to treat his ulcers, but this does not itself constitute a recent increase in the manifested severity of the disability.

Consequently, the Board finds that the July 2011 statement contains a mischaracterization of the Veteran's testimony, as he alleged a worsening since 2005 but not since the April 2009 VA examination.  The Board also notes that the Veteran has not submitted any statements since the hearing suggesting a further worsening, and the representative did not suggest that there had been any communication from the Veteran to that effect.  In short, the Veteran's statements do not suggest that a more contemporaneous VA examination is warranted.  There is no prejudice to the Veteran in this determination, as the Board accepts the indications of record and his own statements concerning the change in his medication to treat the ulcer pathology.  The rating criteria in this case may be appropriately applied to the facts shown based upon the Veteran's own description of symptoms which do not directly contradict any objective indications in the VA examination reports of record.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran contends that the severity of his service-connected duodenal ulcer warrants a higher disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected duodenal ulcer is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer, with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrants a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Id.

Preliminarily, the Board notes that the RO's October 2005 rating decision already partially granted the Veteran's claim: his previously noncompensably rated duodenal ulcer disability was assigned an increased rating of 10 percent effective from the date the Veteran filed the claim (June 16, 2005).  The Board must consider whether any additional increased rating may be for assignment for any time during the periods on appeal.  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

Thus, the Board preliminarily considers whether any increase in severity was factually ascertainable within one year prior to the date of the claim.  In this regard, the Board briefly notes that although some of the medical evidence from the year prior to the date of the Veteran's claim refers to the existence of an ulcer, none of that evidence presents adequately detailed discussion of any manifestations of the pathology to make any increase in severity factually ascertainable prior to the June 16, 2005 claim.  Therefore, the Board finds that no increase in the severity of the ulcer pathology during the one year period prior to the claim was factually ascertainable.  There is thus no basis for assignment of any higher disability rating prior to the date of the Veteran's claim.

The Board now turns its attention to the question of whether any rating in excess of 10 percent is warranted for the service-connected ulcer pathology at any time following the date of the claim.

The Veteran underwent a VA examination in connection with this appeal in August 2005.  In pertinent part, the August 2005 VA examination report shows that the Veteran described a 20 year history of peptic ulcer that made it necessary for him to "watch what he eats."  The Veteran took over-the-counter medication featuring Maalox and Tagamet.  The Veteran denied any recent episodes of melena, hematochezia, or tarry black/brown stool.  The report shows that the Veteran stated that the most limiting factor was "not being able to eat what he desires to eat occasionally and having to take medications for his peptic ulcer disease."  Objective findings upon physical examination did not include any identified abnormalities pertinent to the Veteran's ulcer pathology.  The examiner diagnosed "peptic ulcer disease which since has been treated and healed and appears to be controlled well with over-the-counter medications."  The examiner again noted that the Veteran "denies any recent episodes of melena or hematochezia" and that the Veteran "states his pain is well-controlled with above-mentioned medications...."  The medical examiner further explained that it "appears the patient's limitations secondary to his peptic ulcer disease are minimal and cause no significant impairment in the patient's life and inconvenience."

The Veteran underwent another pertinent VA examination in connection with this appeal in April 2009.  This report discusses the Veteran's history of duodenal ulcer and notes that the Veteran was helped by "[t]aking nexium daily," "denies current indigestion or heartburn" and "[d]enies nausea or vomiting."  The Veteran described having made "dietary modifications to prevent worsening of abdominal pain (eg avoiding fatty or spicy foods.)"  The Veteran's reported current symptoms featured "daily intermittent epigastric abdominal pain."  The report notes that the Veteran "denies hematochezia, melena or hemetemisis."  The Veteran also denied weight loss in the prior 12 months.  The Veteran described that his symptoms had grown progressively worse in the many years since onset, and was treating the problem with Nexium daily without any side effects.

A physical examination revealed a soft non-distended abdomen with normal active bowel sounds in all four quadrants.  There was mild tenderness in the epigastric area with moderate palpation.  There was no rebound tenderness and no guarding noted.  There was no evidence of anemia on examination.  The medical examiner diagnosed "duodenal ulcer with residual abdominal pain."  The examiner noted one effect of the problem upon the Veteran's usual daily activities, noting "mild" interference with feeding.

The Veteran testified at a Board hearing in October 2009.  At that time he described that his medication routine for ulcer treatment had changed to taking 20 milligrams of omeprazole.  The Veteran explained that the treatment had been changed because his prior treatment routine had unsatisfactory effectiveness, and the new medication proved to be more effective in controlling his symptoms.  The Veteran described that he experiences constant pain, relieved only by taking two of his pills.    The Veteran rated the intensity of the pain as "when it hurts, it hurts about a eight, seven to eight," but when he takes his medication normally "it gets down to uh, just a normal hurt, say about a four."  The Veteran emphasized that the pain is constant, and that "I'm going to stay on the diet and take the pills ... but it still hurts a little bit and then if, like if something happens, it'll just blow up, just all at once."  The Veteran testified that the symptoms will flare up "two or three times a week."  The Veteran described that his new medication was more effective than his previous medication, but that stress would still cause episodic flair ups of his symptoms.  The Veteran described that he got some additional relief from over the counter medications such as Maalox and Mylanta; the Veteran stated that medication never resolves the pain completely.  In response to further questioning, the Veteran expressed that his weight had fluctuated in a range of within five or six pounds during the past few years, and he had not had any problems with anemia.

The Board has reviewed the entirety of the Veteran's VA treatment records.  Significantly, the Board notes that recent VA treatment reports include some references to the Veteran's ulcer symptoms and treatment.  The Board notes that the VA treatment records confirm the Veteran's testimony that he is now prescribed omeprazole (two 20 mg tablets per day).  The Board observes that the VA treatment records repeatedly indicate that the Veteran is being treated for gastroesophegeal reflux disease (GERD) that is "stable with PPI."  One August 2009 VA treatment report shows that the Veteran was assessed with a "Hx of peptic ulcer per pt. - currently denies having any GI problems."  At that time, the Veteran denied any weight change, denied any abdominal pain, and denied indigestion.  Significantly, then, this report indicates that in August 2009 the Veteran told a medical provider that he had no significant symptomatology related to the ulcer and did not have abdominal pain or indigestion symptoms.  Another August 2009 VA treatment report shows that the Veteran was asked about his "GI ulcer / GERD" symptoms and reported no melena or hematochezia.  Abdominal examination revealed no pertinent abnormalities with no distension, normal bowel sounds, and softness without tenderness.

A September 2009 VA treatment report shows that the Veteran reported "no abdominal pain, nausea or vomiting," as well as "no melena or hematochezia."  Other VA treatment reports, including dated in September 2009 and October 2009, show physical examination of the abdomen revealed that the area was soft, non-tender, non-distended, and with some bowel sounds.  The reports often do not include any reference to an ulcer problem among the lists of active health issues, and the Veteran's GERD is typically characterized as "stable with PPI."

Application of the appropriate rating criteria does not provide a basis for assigning any higher or additional disability ratings in this case for the Veteran's service-connected ulcer disability.  A disability rating in excess of 10 percent would only be warranted in this case if the evidence showed a moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  The Board finds that the criteria for a 20 percent rating are not met.  The Veteran's testimony at the Board hearing indicated pain typically at a level of 4/10 controlled by medication, with occasional exacerbations of pain up to a level of 7/10 or 8/10.  The VA treatment records from around the same time as his Board hearing show that the Veteran has been followed for GERD, which is medically stable, and that the ulcer has not been consistently considered an active problem.  On the occasions when the ulcer is addressed, treatment reports show the Veteran denies any pertinent symptoms or abdominal pain.  The April 2009 VA examination report focused upon this issue on appeal acknowledged the Veteran's description of daily epigastric pain and characterized the resulting impairment as "mild."  The earlier August 2005 VA examination report shows that the Veteran at that time described that his pain was well-controlled with medication, and the examiner explained that it "appears the patient's limitations secondary to his peptic ulcer disease are minimal and cause no significant impairment in the patient's life and inconvenience."  The August 2005 VA examination report further described the ulcer as "healed."  The Board notes that although the Veteran has been medically followed for GERD, most of the medical records addressing his digestive tract health either do not list any active manifestations of an ulcer among his active problems, or characterize mild impairment from residual pain from duodenal ulcer (such as in the April 2009 VA examination report).  No more severe or significant pertinent symptoms or severity have been indicated by the Veteran or otherwise indicated by any other evidence.

Considering all of the information from the documented instances of the Veteran describing his own symptoms, together with the characterization of the ulcer disability in the medical evidence, the Board does not find evidence showing a moderate ulcer with continuous moderate manifestations.  The Board also does not find evidence of  recurring episodes of severe symptoms two or three times a year averaging 10 days in duration.  Additionally, the Board notes that the Veteran has consistently disclaimed anemia, significant weight loss, recurrent incapacitating episodes, or any other symptoms meeting the criteria for assignment of any higher disability rating.  The evidence otherwise provides no basis for assignment of a higher disability rating in this case.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's ulcer disability on appeal in this case.  The evidence features VA examination reports, medical evidence presenting professional medical impressions, and the Veteran's own statements and account of symptom details.  The medical reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the Veteran's pertinent account of his history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board has discussed the most pertinent evidence above; the Board finds that none of the other evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met during any period of time in this case.  See Hart v. Mansfield, supra.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the ulcer disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.

The Board has considered the Veteran's testimony in such respects, including his October 2009 Board hearing testimony and his reports of symptoms to medical providers documented in treatment records, and the Board has discussed the appropriate application of the rating criteria to the facts presented in the Veteran's testimony above.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the pertinent findings of objective medical examination.  The preponderance of the most probative evidence, including consideration of the Veteran's own testimony, does not support assignment of any further increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  Rather, the preponderance of the evidence is against the claim.  To that extent, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, which may be understood to include his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disability on appeal.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due specifically to the service connected ulcer disability currently on appeal.  The Board notes that the Veteran's October 2009 hearing testimony included the Veteran's statement, in response to a question regarding whether he felt that his ulcer affected his work situation, in which the Veteran denied that his employment situation was thus affected.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

A disability rating in excess of 10 percent for a duodenal ulcer is not warranted.  The appeal is denied.


______________________________________________
 A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


